Citation Nr: 0531141	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to a compensable evaluation for left 
varicocele status post testes removal prior to July 2, 2004.  

4.  Entitlement to an increased evaluation beyond 30 percent 
from September 1, 2004 for left varicocele and right hematoma 
and hydrocele, status post bilateral orchiectomy associated 
with left inguinal hernia.  

5.  Entitlement to an increased evaluation for residuals of a 
left tibia bone cyst status post removal, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1982 
to March 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the course of this appeal the 
veteran moved, and the RO in Fargo, North Dakota has now 
assumed jurisdiction.  

In April 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  During the course of the hearing, the veteran raised 
the issue of entitlement to secondary service connection for 
carpal tunnel syndrome of the left upper extremity.  The RO 
has considered only direct service connection for carpal 
tunnel syndrome of the left upper extremity.  The claim for 
service connection for carpal tunnel syndrome of the left 
upper extremity as secondary to a service-connected 
disability (e.g., carpal tunnel syndrome of the right upper 
extremity) is referred to the RO for appropriate action.  

Initially, one of the issues on appeal was entitlement to a 
compensable evaluation for left varicocele status post testes 
removal.  During the course of the appeal, the veteran 
underwent removal of the right testicle.  The RO then granted 
service connection for orchiectomy right testicle, and 
combined the evaluation with the evaluation of the left 
varicocele status post testes removal.  A 100 percent 
evaluation was assigned effective July 2, 2004, the date of 
the removal of the right testicle, and following post 
surgical convalescence, a 30 percent evaluation was assigned 
effective from September 1, 2004.  A decision awarding a 
higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The issues on appeal have been 
recharacterized as noted on the first page of this decision.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Carpal tunnel syndrome of the left upper extremity was 
not present during service, and the veteran's current carpal 
tunnel syndrome of the left upper extremity is not related to 
his military service.  

3.  The veteran's left varicocele status post testes removal 
prior to July 2, 2004, is manifested by atrophy of the left 
testicle and subsequent removal of the left testicle.  

4.  The veteran's left varicocele and right hematoma and 
hydrocele, status post bilateral orchiectomy associated with 
left inguinal hernia after September 1, 2004 is manifested by 
bilateral removal of the testicles.  

5.  The veteran's residuals of left tibia bone cyst status 
post removal are manifested by no more than slight impairment 
due to subjective complaints of pain and objective findings 
including no evidence of arthritis, malunion or nonunion of 
the tibia and fibula, knee instability, ankylosis, or 
limitation of range of motion. 


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a compensable evaluation for left 
varicocele status post testes removal have not been met prior 
to July 2, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 
7523 and 7524 (2004).  

3.  The criteria for a rating beyond 30 percent for left 
varicocele and right hematoma and hydrocele, status post 
bilateral orchiectomy associated with left inguinal hernia 
have not been met from September 1, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115a, 
4.115b, Diagnostic Code 7523 and 7524 (2004). 

4.  The criteria for a rating beyond 10 percent for residuals 
of left tibia bone cyst status post removal have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Plate I, DCs 5262-7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Merits of the Claim

Service Connection for Carpal Tunnel Syndrome of the Left 
Upper Extremity.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a left upper extremity disorder.  
His February 1989 separation examination report shows his 
upper extremities to be clinically normal.  Left carpal 
tunnel syndrome is not documented in the record until many 
years after service.  VA outpatient treatment records show 
that he was treated in 2001 for complaints of left hand and 
wrist pain and tingling.  Left carpal tunnel was diagnosed on 
several occasions.  A VA MRI conducted in October 2001was 
noted to be borderline and noted to be not conclusive for 
carpal tunnel syndrome.  The veteran continued to be seen for 
complaints of left carpal tunnel syndrome, and a follow-up 
nerve conduction study in October 2002 was interpreted as 
showing mild carpal tunnel syndrome on the left.  The veteran 
underwent left carpal tunnel release in September 2003.

As noted above, service connection requires the finding of an 
inservice injury or disease and a nexus between the inservice 
event and currently documented findings.  Here, there is no 
showing of any injury or disease in service and no objective 
medical evidence linking the currently diagnosed left carpal 
tunnel syndrome with service.  Absent a showing of inservice 
treatment and a link between any currently diagnosed 
disability and service, the claim must be denied.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).   

The Board has also considered the veteran's own assertions in 
this matter, including his hearing testimony before the 
undersigned in April 2005.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Left Varicocele Status Post Testes Removal, and Left 
Varicocele and Right Hematoma and hydrocele, Status Post 
bilateral Orchiectomy Associated with Left Inguinal Hernia

In June 1992, the RO granted service connection for left 
varicocele, as directly due to a service-connected 
disability.  A 10% rating was assigned from December 1991, 
with a 100 percent rating assigned from April 1992 under 
Paragraph 30, and a noncompensable evaluation was assigned 
from June 1992.  This was based on VA medical records which 
showed that in December 1991, the veteran complained of left 
testicular pain and a left varicocele was found.  The 
varicocele was removed in April 1992, and due to intense 
scarring, the left testicle was brought out of the scrotum, 
and the spermatic cord was dissected away.  The left testicle 
was reinserted and there were no surgical complications.  In 
June 1992 the varicocele was found to be asymptomatic. 

VA outpatient treatment records show that in December 2001 
and in February 2002, the veteran's right testicle was normal 
and his left testicle was asymptomatic.  In February 2002, 
and ultrasound conducted in January was noted to be normal.  
The ultrasound report noted the size of the right testicle to 
be 4.53 x 2.42 x 2.82 cm. and the left testicle to be 4.48 x 
1.85 x 3.21 cm.  A February 2003 testicular ultrasound found 
that both testicles had a normal echogenic texture without 
solid mass.  

On VA examination in February 2003, the veteran denied any 
pain.  He reported that he urinated every two to three hours 
and woke up one time at night to urinate.  He denied any 
incontinence or urinary tract infections. Examination showed 
his testicles to be descended, with no penis deformity or 
loss of erectile power.  The right testicle was 3.0 cm. and 
the left was 2.75 cm.  The diagnosis was, status post 
varicocele repair in 1987, asymptomatic.  On examination of 
the scars, the veteran reported having no pain, and on 
examination, there was no pain on palpation, no adherence and 
no elevation.  The scar of the left anterior pubic area was 
11 cm. x 2 cm.  

Private medical records show that in June 2003, the veteran 
underwent removal of the left testicle in hopes of 
alleviating his pain.  A scrotal sonogram dated in May 2004 
showed there was a left orchiectomy and a right testicle 
measuring 5.2 x 3.0 x 2.5 cm.  

The veteran underwent a right orchiectomy in July 2004 at a 
VA facility.  He was examined by VA in January 2005, and it 
was noted that he had no problems with dysuria or hesitancy 
and that he had a normal stream with no incontinence, no 
impotence, or urinary tract infections.  The diagnosis was, 
bilateral loss of testicular organs-the first one in 2003, 
and the second in July 2004.  

Prior to July 2, 2004, the veteran's disability was 
manifested by the atrophy of his left testicle and by removal 
of the left testicle in June 2003.  Under Diagnostic Code 
7523, complete atrophy of one testicle is rated as 
noncompensable.  A compensable (20 percent) rating is 
appropriate only when both testes are atrophied.  The medical 
evidence does not demonstrate that the veteran's right 
testicle had atrophied (see VA ultrasound report of January 
2002, and VA examination report of February 2003).  It 
therefore follows that a noncompensable evaluation is 
appropriate for the period during which his left testicle was 
atrophied, and when it was removed.  This period extends 
until the veteran underwent right testicle removal in July 
2004.  For the time period in question, prior to July 2004, 
the Board notes that under both DC 7523 (complete atrophy of 
the testis) and DC 7524 (removal of the testis) impairment 
involving only one testicle is noncompensable.  Compensable 
evaluations (30 percent for removal of both testes, 20 
percent for complete atrophy of both testes) are available 
only when the disability is bilateral in nature.  In the 
instant case during this time period, service connection had 
only been established for a left varicocele, and the 
disability had not been established for service connection 
purposes as bilateral in scope.  The Board must accordingly 
conclude that the noncompensable evaluation currently 
assigned for the veteran's service- connected left varicocele 
is the proper schedular rating for this disability during 
this time period.  

The veteran was subsequently awarded a 30 percent rating for 
left varicocele and right hematoma and hydrocele, status post 
bilateral orchiectomy associated with left inguinal hernia 
effective in September 2004.  (A 100 percent convalescence 
rating was assigned between date of surgery and September 
2004).   The RO, in assigning this 30 percent disability 
rating, noted that, the veteran had bilateral removal of the 
testicles and thus, under the provisions of Diagnostic Code 
7524, a 30 percent rating should be assigned.  This is the 
maximum schedular rating that can be assigned for removal of 
both testes.  

As noted above, the complete atrophy of one testicle warrants 
a noncompensable rating under Diagnostic Code 7523.  A 20 
percent rating is warranted for complete atrophy of both 
testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  
Further, the removal of one testis will result in a 
noncompensable disability rating. 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  Removal of both testes warrants the 
grant of a 30 percent disability rating.  Id.  In cases of 
the removal of one testis as a result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service- connected 
testicular loss.  Testis, undescended, or congenitally 
undeveloped is not a ratable disability. 38 C.F.R. § 4.115b, 
Note following Diagnostic Code 7524.  The 30 percent rating 
is the maximum allowable under the assigned Code.  

The Board will briefly discuss other potentially applicable 
criteria on rating this disability.  Consideration has been 
giving to rating the varicocele by analogy to a painful scar.  
Under DC 7804 a 10 percent evaluation is warranted for a 
superficial scar that is painful on examination.  As the 
veteran's varicocele was not shown to be painful on 
examination, he is not entitled to a 10 percent rating under 
DC 7804 under either the old or new criteria for rating 
scars.  Neither is the described scar noted in size to 
warrant an increased rating under the revised rating criteria 
for scars effective August 30, 2002.  

With respect to the applicable law, a varicocele may be rated 
by analogy to chronic epididymo-orchitis under Diagnostic 
Code 7525.  Under that Code a rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned when the urinary tract infection requires long term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent rating is 
assigned for recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than 2 
times/year), and/or requiring continuous intensive 
management. 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2004).  
The record at no time reflects that the veteran has 
manifestations that would support a rating under DC 7525.  

The disability could be rated by analogy to varicose veins.  
Varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  An 
evaluation of 60 percent disabling is available for varicose 
veins manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  The maximum evaluation of 100 percent disabling 
is available for varicose veins manifested by massive board-
like edema with constant pain at rest attributed to the 
effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.  There are no findings to support an increased 
rating under this Code.  

The discussion above makes clear that the noncompensable 
evaluation assigned for the period prior to July 2004, and 
the 30 percent disability rating assigned from September 
2004, are the only ratings that can be assigned for those 
periods under the appropriate diagnostic criteria and that 
the ratings assigned are appropriate.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2004).

The diagnostic criteria for evaluating both testis atrophy 
and testis removal specifically indicate that entitlement to 
special monthly compensation should be reviewed.  Special 
monthly compensation is appropriate when a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  The testicles are considered creative organs. 
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) 
(2004).  The Board notes that in December 2003, the RO 
granted special monthly compensation for anatomical loss of a 
creative organ from June 2003.  

Residuals of Left Tibia Bone Cyst Status Post Removal

The veteran was granted service connection for post operative 
residuals of a bone cyst of the left tibia in October 1989, 
and a 10 percent evaluation was assigned under Diagnostic 
Code 5262-7804.  This was based on service medical records 
which showed that in January 1985, the veteran complained of 
left knee pain, and a benign cyst was noted on X-ray 
examination.  The bone cyst was subsequently removed in 
October 1987.  The RO also considered a June 1989 VA 
examination report which showed that the veteran had numbness 
3 by 10 inches below a linear vertical 5 inch scar which was 
nontender.  Motion of the knee was from 0 to 140 degrees.  
The 10 percent rating was confirmed and continued in June 
1991 when VA examination findings noted in May 1991 showed 
the scar to be tender to deep palpation and range of motion 
to be normal. 

VA outpatient treatment records show that in March 1996, the 
veteran was seen with complaints of pain at the lateral 
fibula of the left leg after he injured his left leg about 
one month prior.  Examination showed the ligamentous 
structure to be intact and there was no effusion or 
crepitation.  X-rays were reported to show no abnormality of 
the fibular area.  

On VA orthopedic examination in February 2003, the veteran's 
medical history was documented from service.  He complained 
of daily pain of 2/10 without medication and of 4/10 on 
flare-ups.  He denied swelling, heat and redness, 
instability, fatiguability or lack of endurance.  The 
examiner stated that he would estimate that the veteran has a 
3 to 5 percent decreased range of motion due to pain.  It was 
reported that there was no inflammatory arthritis.  Motion of 
the knee was from 0 to 140 degrees without pain.  There was 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat or abnormal movement or 
guarding of movement.  The examiner reported that the veteran 
had functional limitation of walking of one mile and then 
standing one hour.  Ligament stability was intact on 
Lachman's and the medial and lateral meniscus was intact by 
McMurrays.  X-rays showed the knee joint space to be uniform 
with no soft tissue mass or soft tissue change.  The finding 
was, status post left knee stress fracture, symptomatic 
during minor activities.  

On VA scars examination in February 2003, the veteran's 
history was documented.  The examiner noted an 8.0 cm. by 2.5 
mm. scar on the left superior tibia.  The examiner noted that 
there was no pain on palpation of the scar and no adherence 
to the underlying tissue.  The scar was not atropic.  It was 
stable with no elevation or depression of the surface contour 
of the scar on palpation.  The scar was described as 
superficial with no inflammation, edema or keloid formation.  
The diagnostic finding was that the scar was asymptomatic.  


VA outpatient treatment records show that in March 2003 a 
left lower extremity venous ultrasound was negative for deep 
venous thrombosis.  

On VA examination in January 2005, the veteran reported no 
treatment or flare-ups related to the left knee, and no 
episodes of dislocation or recurrent subluxation.  Range of 
motion was measured as from 0 to 138 degrees without pain, 
and approximately 5 percent loss of motion with repetitive 
activity.  There was no ligamentous instability.

Discussion

The veteran's disability is rated by the RO under DC's 5262-
7804.  He has been assigned a 10 percent evaluation for his 
disability.  To assign a rating beyond 10 percent under DC 
5262, the evidence would have to show at least moderate 
impairment.  The Board finds that the criteria for more than 
slight impairment have not been met under that code for 
reasons discussed below.  

Diagnostic Code 5262 provides that malunion of the tibia and 
fibula of either lower extremity warrants a 10 percent 
evaluation when the disability results in slight knee or 
ankle disability.  A 20 percent evaluation requires that the 
malunion produce moderate knee or ankle disability.  A 30 
percent evaluation requires that the malunion produce marked 
knee or ankle disability.  

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

An increased rating under DC 5262 requires malunion with 
moderate knee or ankle disability.  However, a malunion is 
not shown by the evidence of record.  Accordingly, a rating 
in excess of 10 percent is not warranted.  The record 
presents no evidence of arthritis (DC 5003-5010), as X-rays 
noted on VA examination are negative for any such finding.  
There is no ankylosis (DC 5256).  Motion is full -- from 0 to 
140 degrees - or nearly full - from 0 to 138 degrees.  
Consequently, a compensable rating for limitation of motion 
(DC 5260, 5261) is not supported by the evidence.  There is 
no instability (DC 5227- VAOPGCPREC 23-97 (July 1, 1997)) 
since this was noted to be negative on VA examination in 
February 2003 and January 2005 by testing; and there are no 
other manifestations which would warrant a rating in excess 
of ten percent under any potentially applicable diagnostic 
code. 

In addition, under Diagnostic Codes 5260 and 5261, the ranges 
of motion of the left knee would not warrant separate 
compensable rating for impairment of flexion or extension.  
Also, in view of the slight impairment in range of motion 
shown during the recent VA examination the Board is satisfied 
that the degree of functional impairment due to pain is 
adequately reflected in the current 10 percent rating.  Thus, 
separate ratings for limitation of extension and flexion of 
the knee would not result in a higher rating than the current 
10 percent.  VAOPGCPREC 9-2004.

The Board notes that the veteran has continually complained 
of left tibial pain.  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain.  The 
record, however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the pain, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board must also consider whether the veteran may be 
compensated for scarring under the Rating Schedule.  

The regulations for evaluation of skin disabilities were 
revised during the course of this appeal, effective on August 
30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  
Residual superficial scarring must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating. 38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804 (prior to August 30, 
2002).  Scars, other than disfiguring facial scars, residuals 
of second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7805 (prior to August 30, 2002).  A 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to August 30, 2002).  The evidence does not 
show that the veteran's scar mets the criteria for 
compensable rating under this criteria.  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.


(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

After reviewing the evidence of record, the Board finds that 
the manifestations of the veteran's scar do not support a 
finding that additional compensation is warranted beyond that 
currently assigned.  No VA evaluations reflect findings of 
tender, painful, or poorly nourished scars such that even a 
compensable rating under Diagnostic Codes 7803, 7804 and 7805 
is justified under the old criteria.  In addition, the 
veteran's scar is not shown to be deep, cause limitation of 
motion, or exceed 6 square inches.  The scar does not cause 
limitation of motion and does not exceed 144 square inches or 
greater in size.  The scar is not unstable and is not painful 
on examination.  Thus an increased evaluation or even a 
compensable evaluation is not warranted under the new 
criteria.  

Thus, an increased evaluation is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Other Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disabilities noted above 
do not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that any of the veteran's disabilities subject 
him to frequent periods of hospitalization or interfere with 
his employment to an extent greater than that which is 
contemplated by the assigned ratings, as deemed appropriate 
by the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2004.  

The August 2004 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).


The August 2004 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist her in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence that he had in his possession.  Thus, the appellant 
clearly had actual knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the appellant.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  It is noted that the appellant has 
appeared at hearing before the Board, and records have been 
obtained.  Examinations were conducted and while the claims 
file was not available on examination in February 2003, the 
Board finds that the veteran's history as provided adequately 
informed the examiner of the nature and history of the 
disorders.  

The Board also notes that an etiological medical opinion has 
not been obtained on the issue of entitlement to service 
connection for left carpal tunnel syndrome.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran did not have complaints or 
findings related to this disorder during service or that 
there is any competent medical evidence indicating a nexus 
between service and this disorder, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2004).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.   

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  

ORDER

Service connection for carpal tunnel syndrome of the left 
upper extremity is denied.  

A compensable evaluation for left varicocele status post 
testes removal prior to July 2, 2004 is denied.  

An increased evaluation beyond 30 percent from September 1, 
2004 for left varicocele and right hematoma and hydrocele, 
status post bilateral orchiectomy associated with left 
inguinal hernia is denied. 

An increased evaluation beyond 10 percent for residuals of a 
left tibia bone cyst status post removal is denied.  




REMAND

The veteran seeks service connection for a low back 
disability.  His service medical records show that he was 
treated on several occasions for complaints of back pain in 
service.  He has currently been diagnosed with degenerative 
disc disease of the L3-4 through L5-S1 on private MRI in 
October 2002.   At his hearing before the undersigned in 
August 2005, the veteran pointed out that he had not been 
examined by VA for his back disability and that no nexus 
opinion had been sought by VA.  He requested that an 
examination be scheduled for him.  He argues that since he 
was treated in service for back complaints and that he 
currently has a diagnosed back disability, a nexus opinion 
should be obtained.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
The claims folder must be made available 
for review by the examiner.  All tests 
that the examiner deems necessary should 
be conducted, to include X-ray studies.  
The examiner should review the results of 
any special tests and/or X-rays prior to 
completion of the report.  For each 
diagnosis involving the back, the 
examiner must offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
chance or greater) that the diagnosed 
disability is related to disease or 
injury during the veteran's military 
service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

2.  Thereafter, review the record and re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


